DETAILED ACTION
	This action is in response to application 16/626231, filed on 12/23/2019. Claims 1-4 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 2017/0261967, hereinafter “Shimura.”
	Regarding claim 1, Shimura anticipates “A device for performing electric power demand control on a manufacturing system including a plurality of manufacturing devices, the plurality of manufacturing devices being connected in series, (see, e.g., Shimura, para. 10; “The present invention provides a machine control device and a production system that can improve productivity in the range of the power supply capacity of a power facility for a factory.”; para. 11; “a machine control device that controls multiple manufacturing machines connected to a power facility”; para. 36) the device comprising: one or more processors; and one or more non-transitory computer-readable storage media including an instruction for causing the one or more processor (see, e.g., Shimura, para. 38, 67-68) to 
receive values of power consumption of the plurality of manufacturing devices, (see, e.g., Shimura, para. 18; “retrieves information on the power consumption from a wattmeter provided in each of the manufacturing machines.”; para. 35)
obtain a sum of energy consumption of the plurality of manufacturing devices from the values of power consumption, (see, e.g., Shimura, para. 39; “the manufacturing machines 16-1 to 16-n obtain electric power from a power facility 17 of the factory. At this point, the maximum peak power of the total power consumption of the manufacturing machines 16-1 to 16-n may exceed the power supply capacity of the power facility 17 depending upon the operation commands transmitted to the manufacturing machines”)
receive production information on each of the plurality of manufacturing devices, obtain a production capacity of each of the plurality of manufacturing devices from the production information, and perform electric power control on the manufacturing system based on the production capacity of each of the plurality of manufacturing devices and the sum of energy consumption of the plurality of manufacturing devices, (see, e.g., Shimura, para. 40; “If the maximum peak power exceeds the power supply capacity, the machine control device 12 of the present application adjusts the operation commands to the manufacturing machines 16-1 to 16-n such that the maximum peak power is not larger than the power supply capacity of the power facility 17 and the manufacturing cell 11 has a maximum production amount.”; para. 55, 80)
wherein to perform electric power control on the manufacturing system includes determining that electric power demand control is necessary if the sum of energy consumption reaches a predetermined threshold and excluding one of the plurality of manufacturing devices having a smallest production capacity from a target of electric power demand control.” (see, e.g., Shimura, para. 40, 99; “The machine control device 12 can automatically adjust the operation commands to the manufacturing machines 16-1 to 16-n such that the total power consumption of the manufacturing machines 16-1 to 16-n operated according to the individual operation commands does not exceed the power supply capacity of the power facility 17 of the factory. At this point, the operation commands to the manufacturing machines 16-1 to 16-n are adjusted so as to maximize the production amount of the manufacturing machines 16-1 to 16-n.”).
Regarding claim 2, Shimura anticipates “The device according to claim 1, wherein to perform electric power control on the manufacturing system includes causing one of the plurality of manufacturing devices that is not excluded from the target of electric power demand control to transition to a non-operating state.” (see, e.g., Shimura, para. 40, 81; “the operation command adjustment unit 23 adjusts the offset commands about operation start timing to the servo motors of the manufacturing machines 16-1 and 16-2 so as to delay the start of the machining 2 from the machining 1.”).
Regarding claim 3, Shimura anticipates “The device according to claim 1, wherein to performing electric power control on the manufacturing system includes predicting a sum of energy consumption of the plurality of manufacturing devices consumed in a predetermined period to determine that electric power demand control is necessary if the predicted energy consumption exceeds target energy consumption, and excluding one of the plurality of manufacturing devices having a smallest production capacity from the target of electric power demand control.” (see, e.g., Shimura, para. 53; “The peak power estimation unit 21 reads the time-series data on the power consumption of the manufacturing machines 16-1 to 16-n from the storage unit 20 or the host computer 13 based on the operation commands from the command unit 18 to the manufacturing machines 16-1 to 16-n. Furthermore, the peak power estimation unit 21 estimates the total power consumption and maximum peak power of the manufacturing machines 16-1 to 16-n according to the read time-series data on the power consumption of the manufacturing machines 16-1 to 16-n. At the time of estimation, the offset commands about the operation start timing of the manufacturing machines 16-1 to 16-n are taken into consideration.”).
Regarding claim 4, Shimura anticipates “A computer-implemented method for performing electric power demand control on a manufacturing system including a plurality of manufacturing devices, the plurality of manufacturing devices being connected in series, (see, e.g., Shimura, para. 10; “The present invention provides a machine control device and a production system that can improve productivity in the range of the power supply capacity of a power facility for a factory.”; para. 11; “a machine control device that controls multiple manufacturing machines connected to a power facility”; para. 36-38, 67-68) the method comprising: 	
causing the processor to receive values of power consumption of the plurality of manufacturing devices; (see, e.g., Shimura, para. 18; “retrieves information on the power consumption from a wattmeter provided in each of the manufacturing machines.”; para. 35)
causing the processor to obtain a sum of energy consumption of the plurality of manufacturing devices from the values of power consumption; (see, e.g., Shimura, para. 39; “the manufacturing machines 16-1 to 16-n obtain electric power from a power facility 17 of the factory. At this point, the maximum peak power of the total power consumption of the manufacturing machines 16-1 to 16-n may exceed the power supply capacity of the power facility 17 depending upon the operation commands transmitted to the manufacturing machines”)
causing the processor to receive production information on each of the plurality of manufacturing devices; causing the processor to obtain a production capacity of each of the plurality of manufacturing devices from the production information; and causing the processor to perform electric power control on the manufacturing system based on the production capacity of each of the plurality of manufacturing devices and the sum of energy consumption of the plurality of manufacturing devices, (see, e.g., Shimura, para. 40; “If the maximum peak power exceeds the power supply capacity, the machine control device 12 of the present application adjusts the operation commands to the manufacturing machines 16-1 to 16-n such that the maximum peak power is not larger than the power supply capacity of the power facility 17 and the manufacturing cell 11 has a maximum production amount.”; para. 55, 80)
wherein to perform electric power control on the manufacturing system includes determining that electric power demand control is necessary if the sum of energy consumption reaches a predetermined threshold and excluding one of the plurality of manufacturing devices having a smallest production capacity from a target of electric power demand control.” (see, e.g., Shimura, para. 40, 99; “The machine control device 12 can automatically adjust the operation commands to the manufacturing machines 16-1 to 16-n such that the total power consumption of the manufacturing machines 16-1 to 16-n operated according to the individual operation commands does not exceed the power supply capacity of the power facility 17 of the factory. At this point, the operation commands to the manufacturing machines 16-1 to 16-n are adjusted so as to maximize the production amount of the manufacturing machines 16-1 to 16-n.”).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571)270-5306 and whose fax number is (571) 270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191